Exhibit 10.73

 

DEFERRED COMPENSATION TERMINATION AGREEMENT

 

                This Deferred Compensation Termination Agreement, dated as of
June 30, 2002, is by and between Vari-Lite International, Inc. (the “Company”)
and John D. Maxson (the “Director”).

 


W I T N E S S E T H:

                WHEREAS, the Company (formerly known as Vari-Lite Holdings,
Inc.) and the Director entered into a Deferred Compensation Agreement, dated
July 1, 1995, as amended by Amendment No. 1 to the Deferred Compensation
Agreement, dated November 2, 1998 and Amendment No. 2 to the Deferred
Compensation Agreement, dated December 28, 2001 (as amended, the “Deferred
Compensation Agreement”); and

 

                WHEREAS, the Company has suffered a decline in its financial
performance and management and the Board of Directors of the Company have
reviewed and made recommendations for reducing expenses of the Company in order
to improve the Company’s financial performance; and

 

                WHEREAS, the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) has determined that it is in the best
financial interest of the Company to terminate the Deferred Compensation
Agreement effective June 30, 2002; and

 

                WHEREAS, the Director is a significant stockholder of the
Company and agrees that it is in the best financial interest of the Company to
consent to the termination of the Deferred Compensation Agreement as proposed by
the Compensation Committee;

 

                NOW, THEREFORE, in consideration of the foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that the Deferred Compensation
Agreement is cancelled and terminated and shall be of no further force or
effect.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

 

 

 

VARI-LITE INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

T. Clay Powers, President

 

 

 

 

 

 

John D. Maxson

 